Citation Nr: 9913246	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-04 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to April 
1982, and from January 1983 to October 1986.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

FINDING OF FACT

There is no competent medical or audiological evidence that 
the veteran currently has hearing loss disability, under VA 
standards.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998). 

In addition, where a veteran served for on active duty for 90 
days or more, and an organic disease of the central nervous 
system, including sensorineural hearing loss, 

is manifested to a degree of 10 percent or more within one 
year from the date of separation from service, such disease 
may be presumed to have been incurred in service, even though 
there is no evidence of such disease in service.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107 (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown throughout the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that the veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the 

veteran still has such a condition.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply (i.e., if a chronic disorder is not 
noted during service), a claim may be well grounded on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, at 498.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies, 500, 1000, 
2000, 3000, or 4000 Hertz  is 40 decibels or greater; the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (1998).  When a 
veteran's auditory acuity has been shown to be impaired in 
any of the three ways specified in 38 C.F.R. § 3.385, he is 
considered to have "hearing loss disability" under VA 
standards.  In order to present a well grounded claim for 
service connection for hearing loss, the veteran must submit 
competent evidence showing that he has hearing loss 
disability, under VA standards.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.385.  

The veteran has stated that, during active duty in the Air 
Force, he worked around jet aircraft, and was exposed to a 
significant degree of acoustic trauma, which, he contends, 
has resulted in bilateral hearing loss.  The only medical 
evidence of record submitted in support of the veteran's 
claim for service connection consists of his service medical 
records, which fail to disclose impaired hearing considered 
to be a disability for VA purposes under 38 C.F.R. § 3.385.  

At a periodic examination in December 1983, the pure tone 
thresholds were as 


follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
25
LEFT
10
0
0
0
5

As can be readily seen, none of the thresholds was above 40 
decibels, and there were not three thresholds above 25 
decibels.

The evidence of record does not include a report of an 
audiometric test at the time of the veteran's separation from 
service in October 1986.

The veteran has not submitted a report of any audiometric 
testing performed since his separation from service in 
October 1986.

The Board concludes that the veteran has failed to submit a 
well-grounded claim for service connection for hearing loss, 
because there is no competent medical or audiological 
evidence of record showing hearing loss disability, under VA 
standards, at any time. The Board acknowledges that the 
veteran was exposed to noise from jet engines in service.  
However, an essential element of a well grounded claim is 
competent evidence of a current disability, which has not 
been presented in this case.  Absent medical or audiological 
evidence showing hearing loss disability, within the 
regulatory definition, the claim for service connection for 
hearing loss is not well grounded, and must be denied on that 
basis.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.385.  

In addition, statements by the veteran to the effect that he 
has a current disability with respect to his hearing do not 
serve to make his claim well grounded.  As a lay person, 
without medical training and expertise, the veteran is not 
competent to address a medical or audiological issue, such as 
whether his hearing is impaired to the degree set forth in 
the applicable regulation.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for hearing loss.  The Board has not been made 
aware of any additional relevant evidence which could serve 
to well ground the veteran's claim.  As the duty to assist is 
not triggered in this case by a well-grounded claim, the 
Board finds that VA has no obligation to further develop the 
veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete a well-grounded 
claim for service connection for hearing loss and the reason 
why his claim has failed at this time.  See Robinette, 8 Vet. 
App. at 77-78.  

ORDER

Service connection for bilateral hearing loss is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

